Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Election/Amendment
Election was made without traverse in the reply filed on 6/14/2022. In their response, applicant elected Group I (Embodiments 1,2,5,6,9,10,13 and 14). Group II is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design. Applicant’s amendment also submitted 6/14/2022 is acknowledged and considered.

Claim Rejection
The claim is rejected under 35 U.S.C. 171 as being directed to nonstatutory subject matter in that the design lacks originality. The design is merely simulating the appearance of wood grain which applicant himself did not invent. See In re Smith, 25 USPQ 359, 1935 C.D. 565 (CCPA 1935); In re Smith, 25 USPQ 360, 1935 C.D. 573 (CCPA 1935); and Bennage v. Phillippi, 1876 C.D. 135, 9 O.G. 1159.

Applicant’s design has in no way departed from the natural appearance of wood grain as shown in the multiple wood panels shown in NPL reference Barnwood Industries – Barnwood Bundles, which shows the natural surface appearance of wood boards. This reference is not relied on in this rejection but is supplied merely as representative of the usual or typical appearance of wood grain in order that the claim may be compared to that which it is simulating. 

Conclusion
The claim is rejected under 35 U.S.C. 171.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 7/2/2022